Opinion by
Mr. Justice Elkin,
The argument of appellant is a challenge to the power of the legislature to create tbe new Municipal Court under tbe provisions of the Act of July 12, A. D. 1913, P. L. 711. Tbe vital and controlling questions raised by this appeal have been decided adversely to tbe contentions of appellant by this court in two recent cases: Gottschall v. Campbell, 234 Pa. 347; Com. v. Hopkins, 241 Pa. 213. Tbe last case cited was an appeal from the Superior Court and the order of that court was affirmed here on tbe opinion of Judge Head. What was decided in these cases must be accepted as settled law if the doctrine of stare decisis is to have any binding force in determining questions involving constitutional construction in our State. Tbe questions raised in the cases cited were not free from doubt or difficulty, and there was and is a difference of opinion as to tbe proper interpretation of tbe constitutional provisions involved. These doubts were resolved in favor of tbe constitutionality of tbe Allegheny County Court Act, and in sustaining that act it was necessary to consider and decide most of tbe questions raised by tbe present appeal. It would serve no useful purpose to travel over the ground again by elaborating the discussion and emphasizing tbe *609views so well expressed by Brother Potter of our own court in the Gottschall case, and by Judge Head of the Superior Court in the Hopkins case. The basic principle of these decisions was that the Constitution in express language gave the legislature power to create from time to time courts other than those enumerated in the organic law, and this power having been expressly conferred in the first section of the judiciary article, nothing contained in the subsequent sections of the article dealing with the organization, jurisdiction and powers of courts, was sufficient to deprive the legislative branch of government of the power to create courts of a different class or grade from those expressly enumerated. The power to create “such other courts as the general assembly may from time to time establish” is the same in the constitutions of 1790, 1838 and 1874. Under the earlier constitutions this power was challenged by proceedings in court, as it is now, but this court consistently held the view that the legislature had the power to divest the courts enumerated in the Constitution of some of their jurisdiction and vest it in courts from time to time established, or may vest a limited concurrent jurisdiction in courts thus created: Com. v. Zephon, 8 W. & S. 382; Com. v. Martin, 2 Pa. 244; Com. v. Green, 58 Pa. 226; In re Application of Judges, 64 Pa. 33; Com. v. Hipple, 69 Pa. 9. In passing upon the constitutionality of the Allegheny County Court Act, in the two recent cases above referred to, this court adopted and followed the reasoning of the learned justices who wrote the opinions in the earlier cases. There was a difference of opinion in this court when the earlier cases were decided, and there is now, as to the power of the legislature to divest courts enumerated in the Constitution Of any part of their jurisdiction and vest it in courts established by the legislature from time to time, but these doubts and differences were resolved in favor of sustaining the constitutionality of the earlier acts, just as in the recent cases they were *610resolved in favor of sustaining the power of the legislature to create courts of a different class or grade from those enumerated in the Constitution, with a limited or concurrent jurisdiction. This court in the recent cases finally decided, although all the justices did not agree,that nothing contained in the present Constitution required a departure from the settled rule of construction under the earlier cases. This is the answer to the main contentions pressed upon us by the learned counsel for appellant in the present case.
We need but advert to one more question in order to dispose of the present appeal. It arises under Section 26, of Article V, of the Constitution, which provides: “All laws relating to courts shall be general, and of uniform operation, and the organization, jurisdiction, and powers of all courts of the same class or grade, so far as regulated by law, and the force and effect of the process and judgments of such courts, shall- be uniform.” It will be observed that the uniformity required by this section applies only to courts of the same class or grade. The learned court below held that the Municipal Court of Philadelphia was not.of the same class or grade as the County Court of Allegheny County, and if the class or grade of a court is to be determined by the jurisdiction and powers with which it is clothed, and no other method of determining this question has been suggested, and we know of none, clearly the conclusion reached by the court below was the proper one. The jurisdiction and powers of the two courts differ in nearly every essential. particular, and this difference is so marked as to warrant the conclusion that the legislature, intended to establish a Municipal Court in Philadelphia of a different class or grade from that created for Allegheny County. That the legislature had the power to create a, court for Allegheny County, and another court of a different class or grade for Philadelphia County, according to their respective needs, was decided in the*611Gottsehall case, and for the purposes of this appeal nothing further need be said.
The present bill was filed to restrain the county commissioners from the expenditure of public moneys in providing necessary accommodations for the Municipal Court. If this court was lawfully created and has a legal existence for its primary purposes, the public authorities cannot be enjoined from providing suitable accommodations on the ground that some provisions of the act may contain doubtful grants of power. As was decided in the Gottsehall case, if it be deemed expedient to raise any such question, it can be done in a proper proceeding at a subsequent time by a party directly interested in the litigation in which it arises.
Without prolonging the discussion, we have concluded that under the authority of the Gottsehall and Hopkins cases, the Municipal Court of Philadelphia County has been lawfully established by the legislature and that the county commissioners cannot be enjoined from providing it with suitable accommodations.
Decree affirmed, and it is ordered that the costs of the appellant and the appellee be paid by the County of Philadelphia.